           Case 2:19-cv-00279-JAD-BNW Document 22 Filed 05/17/19 Page 1 of 2



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13   Attorneys for Plaintiff
14                              UNITED STATES DISTRICT COURT
15
                                       DISTRICT OF NEVADA
16
     MARIA CALVILLO,                                  Case No.: 2:19-cv-00279-JAD-BNW
17

18
                   Plaintiff,                         STIPULATION AND ORDER TO
19                                                    EXTEND TIME FOR PLAINTIFF TO
20   vs.                                              RESPOND TO EXPERIAN’S MOTION
                                                      TO STAY CASE AND MOTION FOR
21   EXPERIAN INFORMATION SOLUTIONS,                  PROTECTIVE ORDER
     INC.; and INNOVIS DATA SOLUTIONS,
22                                                    [FIRST REQUEST]
     INC.,
23
                    Defendants.
24          Plaintiff Maria Calvillo (“Plaintiff”), by and through his counsel of record, and Defendant
25   Experian Information Solutions, Inc. (“Experian”) have agreed and stipulated to the following:
26
            1.     On May 3, 2019, Experian filed a Motion to Stay Case [ECF Dkt. 18].
27
            2.     On May 3, 2019, Experian filed a Motion for Protective Order [ECF Dkt. 19].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN’S
     MOTION TO STAY CASE AND MOTION FOR PROTECTIVE ORDER [FIRST REQUEST] - 1
           Case 2:19-cv-00279-JAD-BNW Document 22 Filed 05/17/19 Page 2 of 2



1           3.      Plaintiff’s Responses for both motions are due May 17, 2019.
2
            4.      Plaintiff and Experian have agreed to extend Plaintiff’s response seven days in
3
     order to allow Plaintiff’s counsel additional time to prepare a response due to a heavy briefing
4
     schedule and an out of town court hearing. As a result, both Plaintiff and Experian hereby request
5

6    this Court to further extend the date for Plaintiff to respond to Experian’s Motion to Stay Case and

7    Motion for Protective Order until May 24, 2019. This stipulation is made in good faith, is not
8
     interposed for delay, and is not filed for an improper purpose.
9
            IT IS SO STIPULATED.
10          Dated May 17, 2019.
11    KNEPPER & CLARK LLC                               NAYLOR & BRASTER
12
      /s/ Matthew I. Knepper                            /s/ Jennifer L. Braster
13    Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 9982
14    Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
15    Nevada Bar No. 13848                              Nevada Bar No. 12866
      Email: matthew.knepper@knepperclark.com           Email: jbraster@nblawnv.com
16    Email: miles.clark@knepperclark.com               Email: asharples@nblawnv.com
17    HAINES & KRIEGER LLC                              JONES DAY
      David H. Krieger, Esq.                            Cheryl O’Connor, Esq.
18
      Nevada Bar No. 9086                               Nevada Bar No. 14745
19    Email: dkrieger@hainesandkrieger.com              Email: coconnor@jonesday.com
      Counsel for Plaintiff                             Counsel for Defendant
20                                                      Experian Information Solutions, Inc.
21       ORDER GRANTING STIPULATION TO EXTEND TIME FOR PLAINTIFF TO
          RESPOND TO EXPERIAN’S MOTION TO STAY CASE and MOTION FOR
22
                             PROTECTIVE ORDER
23
            IT IS SO ORDERED.
24
                                   ________________________________________
25
                                   UNITED STATES MAGISTRATE JUDGE
26
                                                                 May 21, 2019
                                                         Dated: _______________
27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN’S
     MOTION TO STAY CASE AND MOTION FOR PROTECTIVE ORDER [FIRST REQUEST] - 2
